Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    1   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  1 of 33




              United States Court of Appeals
                           For the First Circuit


 No. 20-1161

                         AKEBIA THERAPEUTICS, INC.,

                            Plaintiff, Appellant,

                                       v.

  ALEX MICHAEL AZAR, II, in his official capacity as Secretary of
                 Health and Human Services, ET AL.,

                           Defendants, Appellees.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Allison D. Burroughs, U.S. District Judge]


                                     Before

                           Howard, Chief Judge,
                   Selya and Thompson, Circuit Judges.


      Seth P. Waxman, with whom Bruce S. Manheim, Brian M. Boynton,
 Leon T. Kenworthy, Lindsey B. Silver, Wilmer Cutler Pickering Hale
 and Dorr LLP, and Nicole R. Hadas, were on brief, for appellant.
      Jennifer B. Dickey, Deputy Associate Attorney General, Civil
 Division, U.S. Department of Justice, with whom Joseph H. Hunt,
 Assistant Attorney General, Andrew E. Lelling, United States
 Attorney, Abby C. Wright and Sarah E. Weiner, Attorneys, Appellate
 Staff, Robert P. Charrow, General Counsel, U.S. Department of
 Health and Human Services, Brenna E. Jenny, Deputy General Counsel,
 Janice L. Hoffman, Associate General Counsel, and Susan Maxson
 Lyons, Deputy Associate General Counsel for Litigation, were on
 brief, for appellees.
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    2   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  2 of 33




                              September 30, 2020
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    3   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  3 of 33



               SELYA, Circuit Judge. In the modern world, the financial

 fortunes of a new prescription drug are often determined by how

 that drug is treated for reimbursement purposes by third parties.

 This appeal illustrates the point:                 in the underlying case,

 plaintiff-appellant Akebia Pharmaceuticals, Inc. (Akebia), sued a

 quartet of related federal defendants — the Secretary of the

 Department of Health and Human Services (HHS), the Administrator

 of the Centers for Medicare & Medicaid Services, and the entities

 that       they   lead1   —   complaining   that   CMS   acted   arbitrarily,

 capriciously, and contrary to law with respect to the reimbursement

 protocol for Akebia's new drug, Auryxia, when prescribed for

 treatment of iron deficiency anemia (IDA) in patients with chronic

 kidney disease (CKD).          Akebia moved for a preliminary injunction,

 but the district court denied the motion. See Akebia Therapeutics,

 Inc. v. Azar, 443 F. Supp. 3d 219, 222 (D. Mass. 2020).                  After

 careful consideration, we affirm.

 I. BACKGROUND

               The    federal    Medicare    statute   provides    health-care

 coverage for certain segments of the United States population,

 particularly individuals sixty-five years of age or older and


        1
        We note two pertinent data points.     First, both of the
 individual defendants are sued only in their official capacities.
 Second, the Centers for Medicare & Medicaid Services is the body
 within HHS responsible for generating the list of covered drugs
 that is at issue here. For ease in exposition, we refer to the
 defendants collectively as "CMS."


                                       - 3 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    4   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  4 of 33



 individuals with certain disabilities (regardless of age).                    See 42

 U.S.C. § 1395c.             Medicare is divided into several parts, each

 corresponding          to   a   different       dimension    of   the   health-care

 landscape.        This case revolves around Medicare Part D, which

 addresses prescription drug coverage for Medicare beneficiaries.

 See id. §§ 1395w-101 to -104.

              As opposed to other types of Medicare coverage, through

 which the federal government pays health-care providers directly

 in a typical fee-for-service arrangement, Medicare Part D involves

 a contractual relationship with private insurance companies known

 as "sponsors." See id. § 1395w-112. Medicare beneficiaries select

 their preferred sponsor and benefits package and pay a monthly

 premium to the chosen sponsor.                  In turn, the sponsor receives

 reimbursement from the Medicare program for the cost of covered

 drugs.

              As    a    default,   Part     D    requires   sponsors    to   provide

 Medicare beneficiaries access to all covered Part D drugs, subject

 to various exclusions.           See id. § 1395w-111(e)(2)(A); see also id.

 § 1395w-102(a)(1)(A); id. § 1395w-102(b).                   A covered Part D drug

 is a drug dispensed by means of a prescription that the federal

 Food and Drug Administration (FDA) has approved as safe and

 effective.        See id. § 1395w-102(e)(1)(A).              In enacting Part D,

 Congress specified several categories of drugs that CMS may exclude




                                        - 4 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    5   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  5 of 33



 from coverage.      See id. § 1395w-102(e)(2) (cross-referencing id.

 § 1396r-8(d)(2)).

              The battleground in this case is a category of excluded

 drugs encompassing "[p]rescription vitamins and mineral products,

 except prenatal vitamins and fluoride preparations."              Id. § 1396r-

 8(d)(2)(E).     At the center of the dispute is the scope of this

 category, specifically, whether or not Auryxia, when prescribed

 for treatment of IDA in patients with CKD, constitutes a "mineral

 product" that CMS may properly exclude from coverage.              Though this

 dispute is essentially legal in nature, it lends perspective both

 to sketch the factual underpinnings of Akebia's challenge and to

 rehearse the travel of the case.

              In September of 2014, the FDA approved Auryxia for the

 treatment of hyperphosphatemia (elevated phosphate levels in the

 blood), a condition commonly associated with CKD, for patients who

 are receiving dialysis.        Over three years later (in November of

 2017), the FDA approved Auryxia for a second use:               the treatment

 of IDA in patients with CKD who are not on dialysis.             Akebia, which

 now   owns   Auryxia,2    describes    the   drug    as    a   ferric   citrate

 coordination      complex     that    differs    from      traditional     iron

 supplements in that it facilitates iron transport to the blood

 rather than simply replacing missing iron.                This distinction is


       2  In   December   of   2018,    Akebia   purchased                 Keryx
 Biopharmaceuticals, which had developed Auryxia.


                                      - 5 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    6   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  6 of 33



 salient, Akebia insists, because Auryxia can be used to treat

 patients who have sufficient iron stores but have difficulty

 transporting the iron to the blood in order to create red blood

 cells.     Seen in this light, Auryxia offers an alternative to

 intravenous or oral iron supplements in situations in which such

 traditional iron supplements are ineffective for patients who have

 sufficient iron in their bodies but suffer from inadequate iron

 transportation to the blood.

             Although Auryxia initially was covered under Part D for

 both of its permitted uses, CMS e-mailed sponsors in September of

 2018, informing them that CMS had decided to exclude Auryxia from

 coverage when used to treat IDA in patients with CKD who are not

 on dialysis.      CMS's e-mail stated that "[c]onsistent with other

 iron products, ferric citrate was removed" from the list of drugs

 covered under Part D.       Following this guidance, Medicare sponsors

 thereafter refused to cover Auryxia when prescribed to treat IDA.

             Inheriting the existing state of Medicare coverage in

 December of 2018, see supra note 2, Akebia made repeated efforts

 to extract information from CMS about the coverage determination

 and to persuade CMS to revisit it. These efforts included outreach

 to CMS, in-person meetings with CMS officials, and a formal legal

 memorandum submitted to both HHS's General Counsel and CMS's Chief

 Legal Officer.      Akebia's campaign proved unavailing:           on October




                                     - 6 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    7   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  7 of 33



 4, 2019, CMS affirmed its coverage determination, making clear

 that it would not revisit its position.

             Within a matter of weeks, Akebia repaired to the federal

 district court.      Its complaint alleged that CMS, in denying full

 Part D coverage of Auryxia, violated the relevant portions of the

 Medicare statute by improperly classifying Auryxia as a mineral

 product and excluding it from coverage.           The complaint prayed that

 the district court set aside CMS's coverage determination as

 unlawful under the Administrative Procedure Act (APA), see 5 U.S.C.

 § 706(2)(A), and restore full coverage for Auryxia.                     Shortly

 thereafter, Akebia moved for a preliminary injunction, seeking to

 press    "pause"     on   the     coverage     determination    until     CMS's

 interpretation could be fully litigated.                Among other things,

 Akebia claimed that it was likely to succeed on the merits of its

 suit because CMS's interpretation of the Medicare statute was

 antithetic to the statutory text; because CMS had acted arbitrarily

 and     capriciously      by     covering     Auryxia   for    treatment     of

 hyperphosphatemia but excluding it for treatment of IDA; and

 because CMS had compounded its arbitrary and capricious actions by

 reaching a coverage determination at odds with past CMS decisions.

 Following a hearing, the district court reserved decision and

 subsequently issued a thoughtful rescript in which it concluded

 that Akebia had failed to show a likelihood of success on the

 merits of its claims.          See Akebia, 443 F. Supp. 3d at 222.       After


                                       - 7 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    8   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  8 of 33



 making    findings    with    respect     to    the    other   elements   of   the

 preliminary injunction calculus, see id. at 230-231, it denied

 Akebia's motion for preliminary injunctive relief, see id. at 231.

 This interlocutory appeal ensued.              See 28 U.S.C. § 1292(a).

 II. ANALYSIS

             Our analysis proceeds in three segments.                 As an hors

 d'oeuvre, we start with CMS's contention that this matter is not

 justiciable.      Next, we proceed to the appetizer and limn the

 standard    of   review      associated    with       preliminary   injunctions.

 Finally, we turn to the main course:              Akebia's asseveration that

 the district court abused its discretion in refusing to grant a

 preliminary injunction.

                               A.   Justiciability.

             In this venue, as in the court below, CMS argues that

 the dispute between the parties is not fit for judicial review.

 This argument rests on two pillars.              First, CMS says that Akebia

 did not properly channel its grievances through the agency's

 internal appeals processes.         See 42 U.S.C. § 1395ii (incorporating

 id. § 405(h)).       Second, CMS says that its coverage determination

 e-mail does not constitute final agency action and, thus, is not

 ripe for judicial review under the APA.               See 5 U.S.C. § 704.

             With respect to the first of these claims, CMS posits

 that Akebia has flouted the internal appeals process by attempting

 an end run around the Medicare Appeals Council (through which all


                                       - 8 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    9   Date
                                Document 83 Filed: 09/30/2020PageEntry
                                            Filed 09/30/20             ID: 6371210
                                                                  9 of 33



 coverage disputes arising under the Medicare statute must be

 channeled).       See Shalala v. Illinois Council on Long Term Care,

 Inc., 529 U.S. 1, 13 (2000).             In response, Akebia brands this

 review    process     as   inapposite,   complaining       that   only   Medicare

 beneficiaries — not drug manufacturers — have standing to bring

 administrative appeals to the Medicare Appeals Council.                     See 42

 U.S.C. § 1395w-104(h)(1).        So, Akebia's thesis runs, it should be

 excused from compliance with the existing review structure because

 that structure affords "no review at all" for its grievances.

 Shalala, 529 U.S. at 17.

                Akebia's response strikes a nerve:           CMS concedes that

 there     is     no   intra-agency       mechanism     through      which     drug

 manufacturers may challenge coverage determinations for Medicare

 Part D.     But CMS suggests that this is Akebia's tough luck, and

 CMS would leave Akebia high and dry, forcing Akebia to rely on

 individual      beneficiaries    to   challenge      the   contested     coverage

 determination to Akebia's behoof.

                With respect to its second nonjusticiability claim, CMS

 suggests that the September 2018 e-mail (which contained the

 adverse coverage determination) was merely guidance to Medicare

 sponsors and, thus, not final agency action. Since a "final agency

 action" is a prerequisite to judicial review under the APA, 5

 U.S.C. § 704, CMS submits that a reviewable Part D coverage

 determination may only be made by the Medicare Appeals Council.


                                       - 9 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    10
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  10 of 33



              Akebia demurs.         The September 2018 e-mail, it says,

  satisfies the requirements for final agency action because it is

  a decision that marks the consummation of CMS's decisionmaking

  process (rather than a tentative decision) and is plainly a

  decision from which legal consequences flow. See Bennett v. Spear,

  520 U.S. 154, 177-178 (1997).         In this regard, Akebia notes both

  the apparent finality of CMS's coverage determination and the fact

  (which CMS does not deny) that Medicare sponsors are now expected

  to comply with this determination.

              In appellate review, as in life, discretion is sometimes

  the   better   part   of   valor.      The    parties'   arguments   weave   a

  jurisdictional riddle, which is both intricate and difficult to

  resolve.    We are, however, steadfast in our belief that "courts

  should not rush to decide unsettled issues when the exigencies of

  a   particular   case   do   not    require   such   definitive   measures."

  Privitera v. Curran (In re Curran), 855 F.3d 19, 22 (1st Cir.

  2017).   So it is here.

              To decide this appeal, it is not necessary for us to

  determine either whether Akebia has exhausted its intra-agency

  remedies or whether the CMS e-mail constituted final agency action.

  Although hypothetical jurisdiction is generally disfavored, see

  Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94-95

  (1998), such a barrier is insurmountable only when Article III

  jurisdiction is in issue, see First State Ins. Co. v. Nat'l Cas.


                                      - 10 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    11
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  11 of 33



  Co., 781 F.3d 7, 10 n.2 (1st Cir. 2015).                      The justiciability

  questions that CMS poses relate only to our statutory jurisdiction,

  not   our    Article    III      jurisdiction       (which   is     not    in   doubt).

  Precedent teaches that where, as here, an appeal presents a

  question of statutory jurisdiction, that question need not be

  resolved     if   a   decision       on   the   merits   will     favor     the   party

  challenging the court's jurisdiction.                See Caribbean Mgmt. Grp. v.

  Erikon LLC, 966 F.3d 35, 41 (1st Cir. 2020); First State, 781 F.3d

  at 10.     Because this is such a case, we (like the court below, see

  Akebia, 443 F. Supp. 3d at 225), bypass the jurisdictional issue

  and   go    directly   to     the    parties'      dueling   over    the    denial   of

  preliminary injunctive relief.

                              B.      Standard of Review.

               When evaluating the denial of a preliminary injunction,

  our review is for abuse of discretion. See Ross-Simons of Warwick,

  Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1996).                             We

  caution, though, that the abuse of discretion standard is not

  monolithic:       under this rubric, we review the district court's

  answers to legal questions de novo, factual findings for clear

  error, and judgment calls with some deference to the district

  court's exercise of its discretion.                  See Corp. Techs., Inc. v.

  Harnett, 731 F.3d 6, 10 (1st Cir. 2013).

               The framework for considering whether to grant or deny

  a preliminary injunction, properly enunciated by the court below,


                                            - 11 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    12
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  12 of 33



  has four elements.       An inquiring court must gauge the movant's

  likelihood of success on the merits; must evaluate whether and to

  what extent the movant will suffer irreparable harm if injunctive

  relief is withheld; must calibrate the balance of hardships as

  between the parties; and must consider the effect, if any, that

  the issuance of an injunction (or the withholding of one) will

  have on the public interest.          See Corp. Techs., 731 F.3d at 9;

  Ross-Simons, 102 F.3d at 15.         In the precincts patrolled by the

  abuse of discretion standard, appellate review is respectful to

  the district court's weighing of these elements but falls well

  short of giving carte blanche to the district court's views.               See

  Corp. Techs., 731 F.3d at 10.

              We hasten to add that these four elements are not of

  equal prominence in the preliminary injunction calculus.             The most

  important is whether the movant has demonstrated a likelihood of

  success on the merits — an element that we have described as the

  "sine qua non" of the preliminary injunction inquiry.                 Ryan v.

  ICE, __ F.3d __, __ (1st Cir. 2020) [No. 19-1838, slip op. at 11]

  (quoting New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287

  F.3d 1, 9 (1st Cir. 2002)).        If the movant fails to demonstrate a

  likelihood of success on the merits, the remaining elements are of

  little consequence.      See id.

              Given the primacy of the likelihood-of-success element,

  that element forms the logical starting point for our analysis.


                                     - 12 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    13
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  13 of 33



  In this instance, the likelihood of Akebia's success depends

  largely on the force of its legal challenge to CMS's interpretation

  of the Medicare statute.            Because we review the district court's

  answers to legal questions de novo, see Corp. Techs., 731 F.3d at

  10, we find ourselves in essentially the same position as the

  district court with respect to this question. Thus, we effectively

  review CMS's interpretation of the Medicare statute through the

  lens of the standard articulated in the APA.3               See Mass. ex rel.

  Div. of Marine Fisheries v. Daley, 170 F.3d 23, 28 (1st Cir. 1999).

  Under that standard, we will depart from the agency's conclusion

  only       if   its    coverage   determination   proves   to   be    "arbitrary,

  capricious, an abuse of discretion, or otherwise not in accordance

  with law."        5 U.S.C. § 706(2)(A); see Doe v. Leavitt, 552 F.3d 75,

  78 (1st Cir. 2009).

                        C.   The Preliminary Injunction Inquiry.

                  Our construction of the preliminary injunction framework

  (see supra Part (II)(B)) makes pellucid that the sine qua non of

  a preliminary injunction is the movant's ability to show that it

  is likely to succeed on the merits of its claims.                    In examining


         3
         Although review of administrative decisions under the APA
  often involves some degree of deference, see, e.g., Encino
  Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2124 (2016); Chevron
  U.S.A. Inc. v. NRDC, 467 U.S. 837, 844 (1984), this case falls
  outside the mine-run. Neither side has argued that CMS's September
  2018 e-mail, which informed Medicare sponsors of its coverage
  determination regarding Auryxia, is entitled to any interpretive
  deference. We therefore afford it none.


                                         - 13 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    14
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  14 of 33



  the district court's denial of Akebia's motion for a preliminary

  injunction, we begin — and end — there.

              As    we   already   have   indicated,       Akebia's   success   or

  failure in this case turns principally on the soundness of CMS's

  interpretation of a statutory exclusion from Medicare Part D drug

  coverage.     Consequently, our inquiry into the district court's

  holding that Akebia had failed to demonstrate a likelihood of

  success must commence with the relevant portion of the statutory

  text:

              The following drugs or classes of drugs, or
              their medical uses, may be excluded from
              coverage or otherwise restricted . . .
              (E)   Prescription    vitamins  and    mineral
              products,   except   prenatal  vitamins    and
              fluoride preparations.

  42 U.S.C. §§ 1396r-8(d)(2)–(d)(2)(E).               The threshold question

  involves whether Auryxia, when used to treat IDA in patients with

  CKD, is a "mineral product" within the purview of the statute and,

  thus, can be excluded from coverage under Part D.

              In addressing this threshold question, we write on a

  pristine page. For aught that appears, this question is a question

  of first impression in the federal courts (except, of course, for

  the district court's decision), and CMS concedes that it has not

  formally promulgated a definition of "mineral products."              Although

  we tackle this issue of statutory interpretation head on, we

  construe    the    statutory     language    only   to    determine   Akebia's



                                      - 14 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    15
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  15 of 33



  likelihood of success on the merits.                    We do not purpose to resolve

  the    issue        definitively.          See    Ross-Simons,     102     F.3d   at    16

  (explaining         that,     at   preliminary      injunction     stage,     court    of

  appeals         "need   not   conclusively        determine     the   merits      of   the

  underlying claims"); Narragansett Indian Tribe v. Guilbert, 934

  F.2d       4,   6   (1st    Cir.   1991)     (cautioning      that,   at   preliminary

  injunction stage, decisions "are to be understood as statements of

  probable outcomes" only).

                   Akebia chiefly contends that the word "mineral" must

  denote a substance that is naturally occurring and inorganic

  (devoid of carbon).4             Relying on various dictionary definitions to

  this       effect,      Akebia     insists       that    because   Auryxia's      active

  ingredient (ferric citrate) is man-made and not inorganic, Auryxia

  cannot come within the mineral products exclusion.                         CMS replies

  that the touchstone of the analysis is the total phrase "mineral

  products," which is necessarily inclusive of products that are

  manufactured for sale or are otherwise anthropogenic.


         4
         For present purposes, we accept arguendo Akebia's proffered
  definition of the word "mineral," standing alone, as something
  "naturally occurring and inorganic." We note, though, that despite
  Akebia's litany of dictionary definitions, its proffered
  definition is not inevitable. The Supreme Court has warned that
  because the word "mineral" is used in many disparate contexts,
  dictionary definitions should generally be disfavored. See Watt
  v. W. Nuclear, Inc., 462 U.S. 36, 42-43 (1983).       Against this
  backdrop, we are not prepared to discount entirely CMS's argument
  that Congress probably did not intend that "mineral," as used in
  the Medicare statute, should encompass all dictionary-captured
  coal, stone, or other earthly materials.


                                             - 15 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    16
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  16 of 33



              The court below found Akebia's definition of "mineral

  products" too narrow, ruling instead that Congress intended for

  "mineral products" to encapsulate man-made substances in addition

  to those found in the natural world.            See Akebia, 443 F. Supp. 3d

  at 226.    On this basis, the court concluded that CMS's decision to

  exclude Auryxia from coverage when used to treat IDA was not

  contrary to law.     Id.      We agree.

              The text of the statute authorizes the exclusion of

  "mineral    products"   not     just    "minerals."    To   accept   Akebia's

  isthmian definition, limited to just the word "mineral," would

  require us to ignore a critical aspect of the exclusion category:

  the word "products."       Whenever feasible, courts ought to interpret

  statutory language in ways that avoid rendering specific words or

  phrases superfluous.       See Gustafson v. Alloyd Co., 513 U.S. 561,

  574 (1995); United States v. Walker, 665 F.3d 212, 225 (1st Cir.

  2011). This principle has obvious relevance here: Congress easily

  could have used the word "mineral" alone, but instead chose to use

  the broader term "mineral products."             The addition of the word

  "products" implies some kind of human modification to the mineral

  itself.    See, e.g., Webster's Third New International Dictionary

  (1961) (defining "product" as "something produced by physical

  labor or intellectual effort; the result of work or thought");

  Black's Law Dictionary (9th ed. 2009) (defining "product" as

  "[s]omething     that    is    distributed      commercially   for    use   or


                                         - 16 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    17
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  17 of 33



  consumption and that is usu[ally] (1) tangible personal property,

  (2) the result of fabrication or processing, and (3) an item that

  has passed through a chain of commercial distribution before

  ultimate use or consumption.").              If the statute only authorized

  CMS   to    exclude    naturally      occurring,   inorganic     substances      (as

  Akebia     suggests),    the    word    "products"      would   serve    no   useful

  purpose.

                In addition, the text of the statute as a whole strongly

  supports      CMS's    more    expansive     interpretation.         The      statute

  authorizes the exclusion of "[p]rescription vitamins and mineral

  products, except prenatal vitamins and fluoride preparations."                    42

  U.S.C. § 1396r-8(d)(2)(E).              The fact that Congress explicitly

  exempted "fluoride preparations" elucidates the breadth of the

  mineral products exclusion.            While fluoride itself is a naturally

  occurring substance that fits Akebia's proposed definition of

  "mineral," "fluoride preparation" necessarily denotes some kind of

  man-made process altering fluoride, the raw material.                   It follows,

  we    think,    that     but    for    the    explicit     exemption,      fluoride

  preparations — which themselves are not naturally occurring — would

  have been covered under the mineral products exclusion.                          And

  although we need not speculate as to why Congress decided to save

  fluoride preparations specifically from exclusion, that decision

  makes      manifest    that    the    term   "mineral    products"      encompasses




                                          - 17 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    18
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  18 of 33



  manufactured products, like Auryxia, and not solely naturally

  occurring substances.

              Akebia struggles mightily to parry this thrust.               It says

  that the presence of "fluoride preparations" in the statute does

  not undermine its interpretation of "mineral products" because

  fluoride itself is a naturally occurring substance.                 In contrast,

  the active ingredient in Auryxia is, in Akebia's parlance, a "novel

  organic compound."       The mere presence of a manufacturing process,

  Akebia muses, does not itself make something a mineral product,

  given that the active ingredient in Auryxia is not a mineral.

              We are not moved by this proposed distinction.                In our

  view,   Congress's    inclusion    of   "fluoride      preparations"      in   the

  statute strikes at the heart of Akebia's contention that only

  naturally occurring substances can be properly excluded under the

  statute.      Fluoride    preparations     are   not    naturally      occurring

  substances, and the fact that Congress saved them from exclusion

  indicates to us that the mineral products exclusion necessarily

  encompasses non-naturally occurring substances.               Any other reading

  elevates hope over reason.

              Relatedly,    Akebia    argues   that      even    if   the   mineral

  products exclusion covers certain man-made substances, a drug can

  be a mineral product and therefore eligible for exclusion only if

  its active ingredient is naturally occurring and inorganic, that

  is, a mineral.       Because Auryxia's active ingredient is a "novel


                                     - 18 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    19
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  19 of 33



  organic      compound"    that     is     "synthetically       produced,"         Akebia

  submits, it falls outside the compass of the exclusion.                               In

  support, Akebia tries to use CMS's words against it, noting that

  in   its   opposition     to     the    preliminary       injunction       motion,    CMS

  represented        that   the     term     "mineral       products"        includes     a

  manufactured       product      that    contains     a    mineral     as    an    active

  ingredient.5

               To be sure, we agree with Akebia's premise:                   parties may

  be   bound    by   statements      made    in     court    filings.        See,    e.g.,

  Harrington v. City of Nashua, 610 F.3d 24, 31 (1st Cir. 2010)

  (noting that such admissions must be "clear" in order to be

  binding); Schott Motorcycle Supply, Inc. v. Am. Honda Motor Co.,

  976 F.2d 58, 61 (1st Cir. 1992) (holding party bound by "clear and

  express statement" in its original and amended complaints).                            We

  disagree, however, with the conclusion that Akebia would have us

  draw in this case.

               First and foremost, we do not read the statement as

  undercutting the position that CMS has taken.                  And even assuming,

  for argument's sake, that the active ingredient in Auryxia is a

  synthetically produced, organic compound that is not a mineral,




        5 CMS's actual language is more ambiguous than Akebia
  suggests.    CMS's opposition stated that the mineral products
  exclusion "reasonably includes manufactured items containing a
  mineral as an active ingredient" even when the product is man-
  made.


                                           - 19 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    20
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  20 of 33



  the presence of such an active ingredient would not negate the

  fact that iron sits at the core of the drug's raison d'être.              More

  importantly, Akebia's insistence that the active ingredient itself

  must be a mineral ignores the centrality of the word "products" in

  both   the   statutory    language    and   in   the   excerpt   from   CMS's

  opposition to the preliminary injunction motion.              As we already

  have   explained,    Congress    clearly    intended    the   term   "mineral

  products" to encompass synthetic substances in addition to those

  found in nature.         In context, then, Akebia's insistence that

  Auryxia cannot be a "mineral product" because its active ingredient

  is not a mineral is nothing short of magical thinking. The statute

  simply does not provide that the presence of a synthetic active

  ingredient, in and of itself, renders something not a mineral

  product and prohibits CMS from deploying the mineral products

  exclusion.

               Akebia resists this conclusion, suggesting that it would

  result in an endless list of excluded drugs because any drug that

  contained even a smidgen of mineral could be excluded.            But Akebia

  is whistling past the graveyard. CMS has not taken an interpretive

  stance that even remotely threatens so extreme an outcome.                 Its

  position is much more circumscribed:          it will exclude such a drug

  only if it is used to treat a mineral deficiency.             Although we do

  not purpose to resolve this interpretative question definitively

  at the preliminary injunction stage, see Ross-Simons, 102 F.3d at


                                     - 20 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    21
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  21 of 33



  16, we find that Akebia has not demonstrated a likelihood of

  success on its claim that CMS's interpretation of the mineral

  products exclusion is arbitrary, capricious, or otherwise contrary

  to law.    See Leavitt, 552 F.3d at 78.

              Ably   represented,    Akebia     looses    a    barrage     of    other

  arguments. To begin, it observes that the FDA has approved Auryxia

  to treat two conditions associated with CKD:                 hyperphosphatemia

  and IDA. With respect to Part D coverage, though, CMS has excluded

  Auryxia only when used to treat IDA.            From this medley of facts,

  Akebia argues that covering Auryxia for one use but excluding it

  for the other is arbitrary and capricious.                   Embedded in this

  argument are two distinct but imbricated propositions.                        First,

  Akebia submits that the statutory language does not support any

  use-based distinctions at all.          Second, it submits that even if

  some use-based distinctions are permissible, Auryxia does not

  actually treat a "mineral deficiency" that would fit within the

  Agency's    use-based    paradigm.      We    examine       these    propositions

  separately.

              Whether the Medicare statute authorizes CMS to exclude

  from coverage certain uses of a drug but not others is a question

  of law that we review de novo.        See Corp. Techs., 731 F.3d at 10.

  Here, the introductory language to the relevant statutory section

  provides that "[t]he following drugs or classes of drugs, or their

  medical    uses,   may    be   excluded      from   coverage        or   otherwise


                                     - 21 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    22
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  22 of 33



  restricted."     42 U.S.C. § 1396r-8(d)(2).       The exclusion categories

  (including the mineral products exclusion) are then enumerated.

  Some of the exclusion categories list broad classes of drugs, such

  as "[p]rescription vitamins and mineral products."              Id. § 1396r-

  8(d)(2)(E).      Other exclusion categories focus specifically on

  particular uses that may be excluded, such as "[a]gents when used

  for cosmetic purposes or hair growth."          Id. § 1396r-8(d)(2)(C).

              If   a   statute's   plain   meaning    supplies    a   plausible

  interpretation, then that interpretation ordinarily wins the day.

  See United States v. Gordon, 875 F.3d 26, 33 (1st Cir. 2017).               In

  this instance, Congress spelled out the powers that it conferred

  upon CMS quite clearly:          CMS may exclude from coverage "[t]he

  following drugs or classes of drugs, or their medical uses."                42

  U.S.C. § 1396r-8(d)(2) (emphasis supplied).           By excluding Auryxia

  (a mineral product, see text supra) from coverage only for a

  particular medical use, CMS took exactly the sort of action that

  Congress authorized it to take.          In other words, CMS acted well

  within the encincture of the discretion afforded to it by the

  statute.

              Akebia's    contrary    argument,    which    posits    that   the

  mineral products exclusion only authorizes the Agency to exclude

  mineral products in their entirety, is unconvincing. This argument

  suggests that because some exclusion categories begin with the

  phrase "[a]gents when used for," drugs in all other exclusion


                                     - 22 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    23
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  23 of 33



  categories may only be excluded based on their composition, not

  their medical uses.      Such a suggestion, though, is not only belied

  by the plain language of the statute but also would render the

  statutory phrase "or their medical uses" nugatory.              That sort of

  construction is to be avoided.          See Gustafson, 513 U.S. at 574;

  see also Walker, 665 F.3d at 225.

              Here,   moreover,     if   the   entire    universe    of   CMS's

  exclusion options were listed alongside the exclusion categories

  themselves, there would have been no earthly reason for Congress

  to have included the phrase "or their medical uses" in the statute.

  Put another way, if Akebia's interpretation prevailed, the words

  "or their medical uses" could be deleted and the statute's meaning

  would be unchanged.      Like the district court, see Akebia, 443 F.

  Supp. 3d at 230, we refuse to place our imprimatur on so fanciful

  an exercise in statutory interpretation.

              Nor does the fact that certain exclusion categories

  begin with "[a]gents when used for" alter our conclusion.                   As

  employed in the statute, nothing about that phrase implies that

  other categories may only be excluded in an all-or-nothing manner,

  premised on chemical composition.             It is both plausible and

  consistent with the statutory text to conclude — as we do — that

  Congress wished to provide CMS with somewhat limited authority to

  exclude drugs in certain categories while allowing CMS wider

  latitude with respect to other categories.


                                     - 23 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    24
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  24 of 33



              To say more about this line of argument would be to paint

  the lily.    We conclude, without serious question, that the plain

  language of the statute authorizes use-based distinctions for Part

  D coverage determinations.         We also conclude that the use-based

  distinction that CMS has made regarding Auryxia comes under the

  umbrella of this authority.        Akebia's contrary claims, therefore,

  cannot undergird a showing of likelihood of success on the merits.

              This brings us to Akebia's claim that even if use-based

  distinctions are permissible under the statute, Auryxia does not

  come within the contours of the excludable medical use that CMS

  articulated before the district court.           In its opposition to the

  preliminary injunction motion, CMS asserted that the excludable

  use for mineral products is for "manufactured products prescribed

  for conditions arising from a mineral deficiency."                   It also

  asserted    that    this   interpretation     was    consistent    with    its

  September    2018   e-mail   to   Medicare    sponsors.      Building     on   a

  foundation constructed out of these assertions, Akebia notes that

  Auryxia is often prescribed to patients that have functional iron

  deficiency — a condition in which patients have sufficient iron

  stores in their bodies but have difficulty using that iron to

  create red blood cells.

              As Akebia sees it, functional iron deficiency contrasts

  with absolute iron deficiency (a condition in which the body simply

  does not have enough iron).         Auryxia effectively helps patients


                                     - 24 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    25
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  25 of 33



  with functional iron deficiency transport the iron they already

  have to the correct place (by making the iron more soluble) so

  that the body can create red blood cells; it does not replace the

  iron altogether. This unique feature of Auryxia, Akebia maintains,

  means that Auryxia does not treat an iron deficiency but, rather,

  treats an iron transport problem.

               Akebia tells us that this distinction is of decretory

  significance because Auryxia is often prescribed to patients with

  functional iron deficiency — patients who do not respond well to

  traditional iron supplements because they have all the iron they

  need.    Understood in this way, Auryxia does not treat an iron

  deficiency but treats an iron transport problem and, thus, cannot

  (Akebia says) be excluded under the statute.               To support this

  understanding, Akebia relies on statements from a variety of

  medical and scientific professionals.

               We do not gainsay that this technical distinction is

  significant.     For instance, it quite probably played a meaningful

  role in Auryxia's patent applications.           But it does not tell the

  whole story:     other factors swing the interpretive pendulum back

  in CMS's favor.       The most prominent of these factors is that

  Auryxia is prescribed to treat IDA.         IDA is a diagnosis indicating

  that the body lacks the iron required for normal physiological

  processes,    even   if   the   individual    has   adequate    iron   stores

  elsewhere in the body.


                                     - 25 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    26
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  26 of 33



                There is more.              Notwithstanding Akebia's efforts to

  differentiate Auryxia from traditional intravenous and oral iron

  supplements by focusing on the part that Auryxia plays in iron

  transport, the label required by the FDA describes Auryxia as an

  "iron replacement product" — a term that clearly implies that

  something is being replaced.                  This implication goes hand in hand

  with    the        notion   that      —       in     contrast     to   treatment       for

  hyperphosphatemia, in which Auryxia is used like a paper towel to

  soak   up   excess      phosphates        —    the    principal    objective      in   IDA

  treatment is to facilitate iron absorption, with an eye toward

  ameliorating        otherwise      deficient         iron   levels     in   the   blood.

  Auryxia's underlying patent filings focus on the solubility of the

  compound, buttressing the idea that the goal is to restore (or at

  least improve) the patient's iron levels.

                At    bottom,     the   parties         are   arguing     about     whether

  Auryxia, when prescribed for patients who have trouble using stored

  iron to create red blood cells, should be regarded as treating a

  mineral deficiency. This is a close question, but it is a question

  of fact.      The district court treated it as such and found that

  Auryxia, when prescribed to patients with IDA, is a mineral product




                                             - 26 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    27
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  27 of 33



  used to treat an iron deficiency.6        See Akebia, 443 F. Supp. 3d at

  229.

              Under the abuse of discretion standard, we review such

  factual findings only for clear error.         See Corp. Techs., 731 F.3d

  at 10.     The particular factual finding under review results from

  a plausible view of the evidence and is not clearly erroneous.

  The FDA's characterization of Auryxia as an iron replacement

  product and the fact that Auryxia is prescribed to treat IDA both

  lend credence to the district court's conclusion.           See Cumpiano v.

  Banco Santander P.R., 902 F.2d 148, 152 (1st Cir. 1990) (explaining

  that, on clear error review, we "ought not to upset findings of

  fact or conclusions drawn therefrom unless, on the whole of the

  record, we form a strong, unyielding belief that a mistake has

  been made.") (citing, inter alia, United States v. U.S. Gypsum

  Co., 333 U.S. 364, 395 (1948)); cf. id. ("Where there are two

  permissible views of the evidence, the factfinder's choice between

  them cannot be clearly erroneous.") (quoting Anderson v. City of

  Bessemer City, 470 U.S. 564, 574 (1985)).             It follows that, at

  this stage of the litigation, Akebia's claim of error fails.

              Akebia makes a last-ditch effort to bell the cat.               It

  contends that CMS's decision to exclude Auryxia from Part D




         6
        We recognize that, at the preliminary injunction stage, this
  finding is merely a predicted outcome, subject to reexamination at
  a trial on the merits. See Ross-Simons, 102 F.3d at 16.


                                     - 27 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    28
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  28 of 33



  coverage    for    some    uses    but    not   for    others   is   arbitrary    and

  capricious      because     that    decision      is   inconsistent    with   CMS's

  treatment of analogous drugs.             To support this contention, Akebia

  points    to    CMS's     prior    decisions      concerning    several   non-iron

  products, including vitamin D products and electrolytes.

                 The fatal flaw in this contention is that it rests on a

  claim that CMS cannot make coverage determinations based on use —

  a claim that we already have rejected.                 See text supra.    Given our

  acknowledgment of CMS's authority to employ a use-based approach,

  little more need be said.           We add only that, in this context, the

  usual    reason    for    finding    an    agency's      decision    arbitrary    and

  capricious is the existence of "a deviation from its own prior

  precedents without sufficient explanation or reasoning."                         Good

  Samaritan Med. Ctr. v. NLRB, 858 F.3d 617, 629 (1st Cir. 2017).

  To succeed on such a claim, Akebia would need to demonstrate that

  CMS departed from either norms previously established or its

  customary decisional rules when it decided to exclude Auryxia from

  coverage.      See Int'l Jr. Coll. of Bus. and Tech., Inc. v. Duncan,

  802 F.3d 99, 112-113 (1st Cir. 2015); Shaw's Supermarkets, Inc. v.

  NLRB, 884 F.2d 34, 36-37 (1st Cir. 1989).                 Here, however, CMS did

  not deviate in any meaningful way from its own prior coverage

  determinations:         its use-based approach to Auryxia is consistent

  not only with its treatment of other iron replacement products but




                                           - 28 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    29
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  29 of 33



  also with its treatment of the other products that Akebia mentions.

  We explain briefly.

              To begin, Akebia's argumentation is under-inclusive.            In

  alleging    that   CMS   acted   inconsistently,     Akebia's    comparisons

  conspicuously omit any serious discussion of CMS's classification

  of other drugs used for the treatment of iron deficiency.                 Iron

  supplements are Auryxia's closest analog, and CMS has regularly

  excluded from coverage under Part D other iron products used to

  treat IDA.    See Akebia, 443 F. Supp. 3d at 227.           Intravenous and

  injectable iron drugs containing synthetic substances (such as

  iron dextran, iron sucrose, and sodium ferric gluconate) are

  uniformly excluded from Part D coverage when used to treat IDA.

  So, too, polysaccharide iron complex, an orally-ingested iron

  replacement product, is excluded from Part D coverage.

              Apparently aware that it cannot win this battle, Akebia

  seeks to make other (and less appropriate) comparisons.               To this

  end, it attempts to contrast CMS's decision regarding Auryxia with

  CMS's coverage determinations for vitamin D products, synthetic

  compounds combined with citric acid such as lithium salts, niacin-

  based products, and electrolytes.         These comparisons, though, are

  flying under a false flag.         The fundamental takeaway from CMS's

  prior coverage decisions regarding the products singled out by

  Akebia is that each decision was predicated on the use of the

  particular product.      Some examples suffice to make the point:


                                     - 29 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    30
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  30 of 33



                    CMS decided to exclude certain vitamin D products,

                     known   as    "nutritional      vitamin     D,"   from     Part   D

                     coverage because such products directly treat a

                     vitamin D deficiency.         On the contrary, CMS decided

                     to   cover      other     vitamin     D     products,        known

                     generically as "active vitamin D," under Part D

                     because       they      treat    hyperparathyroidism              by

                     inhibiting the parathyroid glands' secretion of

                     certain hormones.        Nothing about these decisions is

                     inconsistent with CMS's treatment of Auryxia.

                    CMS decided to cover niacin-based products, which

                     contain vitamin B3 for treatment of dyslipidemia

                     (abnormal lipid counts in the blood) rather than

                     for treatment of vitamin B3 deficiency.                    Nothing

                     about this decision is inconsistent with CMS's

                     treatment of Auryxia.

                    CMS decided to cover products composed of synthetic

                     mineral      compounds    combined     with       citric    acid,

                     including     lithium     salts,     when     used    to    treat

                     conditions other than mineral deficiencies (such as

                     psychiatric      disorders).         Nothing       about     this

                     decision is inconsistent with CMS's treatment of

                     Auryxia.




                                          - 30 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    31
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  31 of 33



                    CMS decided to cover certain electrolytes under

                     Part D, even when used as replacement products (but

                     only when used to replace electrolytes, not non-

                     electrolyte    minerals).      To   the    extent    that   a

                     product has both electrolyte and non-electrolyte

                     mineral components, the product is not covered if

                     used   to   replace    the   non-electrolyte        mineral.7

                     Nothing about this decision is inconsistent with

                     CMS's treatment of Auryxia.

              Over   and    above   these   examples,    we    offer   one   last

  observation. As a general matter, the vitamin and mineral products

  category is broad enough that it would be odd to require CMS to

  treat all products that potentially fall within it exactly the

  same.     The text of the statute gives us no reason to think that

  Congress intended to impose so curious a regime. See, e.g., Shaw's

  Supermarkets, 884 F.2d at 41 (holding that agencies need not

  "microscopically examin[e] prior cases" and that prior cases are

  not "straitjacket[s], inhibiting experimentation or change").



        7Akebia argues that because electrolytes are a subset of
  minerals, CMS cannot legitimately cover electrolyte but not
  mineral replacement products. At this moment, however, challenges
  to CMS's coverage decisions regarding electrolytes are not before
  us. The key query is whether CMS's decision regarding Auryxia was
  a significant departure from its prior coverage determinations,
  see Shaw's Supermarkets, 884 F.2d at 36; and at this stage, we
  agree with the district court that it was not, see Akebia, 443 F.
  Supp. 3d at 229.


                                     - 31 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    32
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  32 of 33



               That ends this aspect of the matter.                  Although an agency

  must be sufficiently consistent in its decisionmaking to avoid

  arbitrary and capricious outcomes, it need not always be precise

  to the point of pedantry.             See Davila-Bardales v. INS, 27 F.3d 1,

  5 (1st Cir. 1994) (recognizing that "agencies retain a substantial

  measure of freedom to refine, reformulate, and even reverse their

  precedents       in     the      light    of         new    insights      and     changed

  circumstances").           The    basic       rule    is    that   an    agency    cannot

  significantly         depart     from    its       own     prior   precedent      without

  adequately explaining its rationale.                  See Shaw's Supermarkets, 884

  F.2d at 36.      There was no such departure here:                 the record reflects

  that CMS acted in reasonable conformity with its past decisions

  regarding analogous products.             Because CMS treated its coverage of

  Auryxia   consistently         with     its    past      decisions      concerning   iron

  products and other drugs falling under the vitamins and mineral

  products exclusion, the district court did not abuse its discretion

  in holding that CMS's treatment of Auryxia was neither arbitrary

  nor capricious.

  III. CONCLUSION

               We need go no further.                  Inasmuch as we find neither

  cognizable error nor abuse of discretion in the district court's

  holding that Akebia failed to carry its burden of showing that it

  is likely to succeed on the merits of its claims, we need not

  address    the     other       elements       of     the     preliminary     injunction


                                           - 32 -
Case: 20-1161   Document: 75 Page:
         Case 1:19-cv-12132-ADB    33
                                Document Date Filed:09/30/20
                                         83 Filed    09/30/2020
                                                             Page Entry ID: 6371210
                                                                  33 of 33



  framework.     See Wine & Spirits Retailers, Inc. v. Rhode Island,

  418 F.3d 36, 54 (1st Cir. 2005).             After all, we have made it

  luminously clear that likelihood of success is the "sine qua non"

  of the preliminary injunction inquiry.          Ryan, __ F.3d at __ [slip

  op. at 11] (quoting New Comm Wireless Servs., 287 F.3d at 9).



  Affirmed.




                                     - 33 -
